Citation Nr: 0028645	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to October 
1973, and again from January 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Fort Harrison, Montana, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2000.  A transcript of 
this hearing is of record, and has been considered by the 
Board.

At such hearing, the appellant withdrew his claim of 
entitlement to service connection for a cardiovascular 
condition as secondary to his service-connected low back 
disability.  He followed up such statement with an August 
2000 written statement in which he again indicated that he 
wanted to withdraw this claim.

Additionally, the appellant's representative argued at the 
Travel Board hearing that the bladder and bowel incontinence 
disorders should be rated as separate disabilities from the 
service-connected low back disorder.  Currently, neurogenic 
bladder and fecal incontinence are included in the evaluation 
of the service-connected residuals of lumbar laminectomy.  
This issue(s) is not presently ripe for appellate review, and 
is accordingly referred back to the RO for all appropriate 
action.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant's representative argued at the June 2000 
hearing that there has been inadequate development and that, 
specifically, the appellant should be afforded another VA 
examination.  The Board concurs.  The December 1997 VA 
examiner indicated that the appellant was limited to no more 
than sedentary physical activity but did not specifically 
refer to employability.  Subsequent to that examination, in 
March 1998, the appellant underwent redo lumbar laminectomy, 
but no further examination for compensation purposes has been 
accomplished.  

The appellant also referred to past attempts to obtain 
vocational rehabilitation benefits.  The claims file contains 
a report of counseling for vocational rehabilitation purposes 
in April 1995 at which time the appellant was referred to 
other local facilities for further services regarding job 
training.  There are no further records pertaining to any 
subsequent vocational rehabilitation counseling the appellant 
may have had.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the claimant's current appeal for a total 
disability rating for compensation purposes on the basis of 
individual unemployability pending a remand of the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
any additional evidence and argument on 
the matters which the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should obtain up-to-date 
treatment records from the VA medical 
facility in Billings, Montana.  

3.  The RO should ascertain whether or 
not the appellant received vocational 
rehabilitation evaluation or counseling 
subsequent to that in April 1995 either 
at VA facilities or at local facilities 
referred to in the April 1995 counseling 
report of Robert L. Turgeon, C.R.C.  
Any records of such counseling should be 
obtained, to include any VA Vocational 
Rehabilitation Folder, if one exists.  
The RO should document for the claims 
file any attempts to locate and/or obtain 
vocational rehabilitation records.

4.  The RO should then schedule the 
appellant for VA orthopedic and 
neurologic examinations to determine the 
current severity of his service-connected 
low back disability, to include 
neurogenic bladder and fecal 
incontinence.  All indicated studies are 
to be conducted at this time.  The claims 
file and a copy of this remand must be 
made available to, and reviewed by, the 
examiners prior to conduction and 
completion of the examinations.

The examiners must list all of the 
appellant's relevant complaints and 
carefully record all pertinent findings 
and must remark upon the overall severity 
of the appellant's service-connected low 
back disorder, including neurogenic 
bladder and fecal incontinence.  Further, 
the examiners must express an opinion as 
to whether the appellant is presently 
unemployable due to his service-connected 
disabilities, with a focus upon the 
impact of his low back disorder; it is 
not sufficient to simply record the 
appellant's statements.  Complete and 
clear rationale for all opinions 
expressed by the examiners must be 
provided.

5.  The RO should also schedule the 
appellant for VA examination as necessary 
in order to determine the current nature 
and severity of his other service-
connected disabilities.  All indicated 
tests and studies are to be undertaken at 
this time.  The claims file and a copy of 
this remand must be made available to, 
and reviewed by, the VA health care 
provider prior to conduction and 
completion of the examination(s).  The 
examiner(s) should express an opinion as 
to the impact of these service-connected 
disabilities upon the appellant's 
employability.  A complete and clear 
rationale for all opinions expressed 
should be given.

6.  Thereafter, the RO should review the 
appellant's claims file to ensure that 
all of the foregoing requested 
development has been completed to the 
full extent possible.  In particular, the 
RO should be certain to review the 
requested examination reports and sought 
opinions to ensure that they are 
responsive to, and in complete compliance 
with, the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue presently on appeal 
before the Board, based upon a review of 
all of the relevant evidence.  In so 
doing, the RO must take into account 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
with regard to the appellant's service-
connected low back disability.  
The RO should also consider whether the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999) are for application.  Finally, the 
RO must expressly consider all applicable 
Court decisions with regard to the 
appellant's individual unemployability 
claim.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case to him and his representative.  A 
reasonable period of time for a response should be afforded.  

Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.



		
	HOLLY E. MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




